IN THE UNITED STATES COURT OF APPEALS

             FOR THE FIFTH CIRCUIT


                        _______________

                   Nos. 99-50622 & 99-50944
                       _______________

                      GERARD SOULAINE,
        DOING BUSINESS AS GERARD SOULAINE CONSULTING,
                           AND
                  MARIE FRANCE SOULAINE,
        DOING BUSINESS AS GERARD SOULAINE CONSULTING,


                                                    Plaintiffs-
                                                    Counter Defendants-
                                                    Appellants,

                            VERSUS

BONNER CARRINGTON CORPORATION EUROPEAN MARKET, ET AL.,

                                                    Defendants,

                      SCHLOTSKY’S, INC.,

                                                    Defendant-
                                                    Counter Plaintiff-
                                                    Appellee.
                  _________________________

           Appeals from the United States District Court
                for the Western District of Texas
                        (A-98-CV-1-SC)
                 _________________________
                        January 17, 2001
Before POLITZ, SMITH, and PARKER,
  Circuit Judges.

PER CURIAM:*

   The plaintiffs brought various claims for
fraud and other violations, but the magistrate
judge, sitting by consent, disagreed and grant-
ed summary judgment for defendants and
awarded them attorneys’ fees. We have
reviewed the briefs and applicable law and per-
tinent portions of the record and have heard
the arguments of counsel. We find no error in
the magistrate judge’s reasoning or result.

   AFFIRMED.




   *
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be
published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                                   2